Citation Nr: 1739295	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  The Veteran's son also appeared at the hearing as a nontestifying observer.  A transcript of the hearing is associated with the record.

In April 2016, the Board denied the Veteran's claim for a compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board failed to adequately discuss all relevant blood pressure readings for the entire rating period on appeal.  The parties moved the Court to vacate the portion of the Board's April 2016 decision denying entitlement to a compensable rating hypertension associated with diabetes mellitus with erectile dysfunction, and in a May 2017 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.

The record reflects that the Veteran has a number of complications of diabetes other than retinopathy that either has already been separately service connected or that are shown to be medically attributed to the diabetes, to include erectile dysfunction, diabetic nephropathy, diabetic neuropathy of the bilateral lower extremities, and hypertension.  However, the claim before the Board is limited to entitlement to a compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's hypertension is manifest by diastolic pressure of predominantly 100 or more and systolic pressure of predominantly 160 or more, but does not result in diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 


CONCLUSION OF LAW

The criteria for a 10 percent compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and records associated with his claim for Social Security Administration (SSA) disability benefits have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to his diabetes in August 2009, June 2011, May 2012, and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA diabetes examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the relevant rating criteria, to include information relating to the Veteran's disabilities other than diabetes that are medically attributable to the service-connected diabetes. See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.


Legal criteria- Increase Rating Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, see 38 C.F.R. § 4.2; the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).


Factual Background and Analysis

In May 2012, the Veteran was afforded a VA hypertension examination.  It was noted that the Veteran was taking continuous medication for his hypertension.  His blood pressure reading were 180/95, 175/98 and 177/95.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the hypertension.  There was no impact on work.

At the March 2015 examination, the Veteran reported that he visited his diabetic care provided less than 2 times a month, and it was noted his hypertension has been continuously controlled by medication.  His blood pressure readings were 151/72, 138/76 and 135/63.  The average blood pressure reading was 141/70.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the hypertension.  There was no impact on work.

The May 2012 and March 2015 VA diabetes examiners opined that the Veteran has hypertension that is at least as likely as not permanently aggravated by his service-connected diabetes.  The Board notes that the May 2012 and March 2015 VA diabetes examiners did not opine as to the baseline level of severity for the Veteran's hypertension irrespective of the service-connected diabetes.  See 38 C.F.R. § 3.310 (b).  Notwithstanding, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim for compensable rating for hypertension associated with diabetes mellitus with erectile dysfunction.  For one thing, as indicated in the JMR, the Veteran's treatment records show systolic pressure readings of 160 or more in March 2010, May 2010, August 2010, May 2011, May 2012, and December 2015.  Therefore, a compensable rating for hypertension is hereby warranted.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Board notes that it previously held that the Veteran only had two systolic pressure readings of 160 or more from March 2010 and August 2010.  As indicated above, the subsequent CAVC opinion found that in addition to the March 2010 and August 2010 blood pressure readings, the evidence of record reflect numerous other systolic pressure readings of 160 or more.

The VA treatment records show that the Veteran has been prescribed medications for high blood pressure and include blood pressure readings with a diastolic pressure as high as 92 in October 2008.  The records include six systolic pressure readings of 160 or more, notably in March 2010, May 2010, August 2010, May 2011, May 2012 and December 2015.  In October 2008, the Veteran reported that his home blood pressure readings "can be 140/80s."  In July 2009, the Veteran reported that his home blood pressure readings are 120-130s/70-80s.  The March 2010 treatment record shows blood pressure readings of 168/84, in May 2010 a blood pressure reading of 211/103, 186/108, 216/117, and 193/106; in August 2010 his blood pressure reading was 160/73; his May 2011 reading shows 170/88; and the blood pressure reading from December 2015 shows 204/85.  See Treatment record from Lexington Oncology, dated in December 2015.  The August 2009 VA examination reflects blood pressure readings of 150/90, 148/88, and 140/70.  The June 2011 VA examination reflects blood pressure readings of 146/66, 152/80, and 155/84.  The May 2012 VA diabetes examination reflects blood pressure readings of 180/95, 175/98, and 177/95.  The March 2015 VA diabetes examination reflects blood pressure readings of 151/72, 138/76, and 135/63.

As noted, the Veteran's blood pressure has been continuously controlled by medication.  Further, in this case, the Board finds probative the Veteran's blood pressure readings of 140/80 and 120- 130/70-80.  It did not show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  The VA examinations show that the criteria for a 10 percent rating are met, and the Board is persuaded by the records supportive of the 10 percent rating and as the May 2012 examination did in fact show two systolic readings of over 160.  Accordingly, the Veteran is afforded the benefit of the doubt, and the Veteran's hypertension symptoms meet the criteria for a 10 percent rating, but no higher.

The Board notes, the evidence of record reflects that the Veteran receives medications for his hypertension.  The evidence of record further shows diastolic pressure readings of 160 or more on six separate tests, as indicated on the VA and private treatment records, including the May 2012 VA diabetes examination.  In addition, although the March 2015 VA examination shows a reading of 151/72, 138/76, and 135/63, the other medical evidence of record shows that the Veteran's systolic pressure readings were predominantly 160 or more, as required for a compensable disability rating.  As such, the records show that the criteria for a compensable rating for hypertension were met during the rating period.

In summary, the Board notes that the Veteran is on continuous medication, and that the evidence of record shows a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more.  The Board therefore finds that the criteria for a separate 10 percent rating for the Veteran's hypertension associated with diabetes mellitus with erectile dysfunction have been met.  Accordingly, a separate compensable rating is warranted. 
In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.  The evidence does not show that his diastolic pressure was predominantly 110 or more or; systolic pressure was predominantly 200 or more.  The vast majority of the medical evidence shows that he has lower blood pressure readings than those contemplated for a 20 percent rating.  

Other Extra-Schedular Considerations

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.












ORDER

A rating of 10 percent, but no higher, for hypertension associated with diabetes mellitus with erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


